Case 19-25522-SLM Doc 106-2 Filed 10/27/20 Entered 10/27/20 16:01:13 Desc
   Unsigned Order Awarding Trustees Compensation and Expenses Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY


Caption in Compliance with D.N.J. LBR 9004-1(b)


Donald V. Biase, Chapter 7 Trustee
PO Box 646
Essex Fells, NJ 07021



In Re:                                                     Case No.: 19-25522 SLM


GG Farms, Limited Liability Company                        Chapter 7


                                     Debtor(s)             Hearing Date:


                                                           Judge: Stacey L. Meisel




          ORDER AWARDING TRUSTEE’S COMPENSATION AND EXPENSES

         The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED.
Case 19-25522-SLM Doc 106-2 Filed 10/27/20 Entered 10/27/20 16:01:13 Desc
   Unsigned Order Awarding Trustees Compensation and Expenses Page 2 of 2



Page: 2

Case: Gg Farms, Limited Liability Company

Case No.: 19-25522 SLM

Caption: Order Awarding Trustee’s Compensation and Expenses


        THIS matter having been brought to the Court in consideration of the foregoing

application for compensation, and after notice as prescribed by Bankruptcy Rule 2002 to all

parties in interest, it is hereby

        ORDERED, that the sum of $17,826.13 is reasonable compensation for the services

rendered in this case by Donald V. Biase, Trustee; that such sum does not exceed the limitations

prescribed by Section 326 of the Bankruptcy Code; and it is further

        ORDERED, that the sum of $299.75 is reasonable for actual and necessary expenses

advanced by the trustee; and that such sums are awarded to the trustee.
